 In the Matter of PHILLIPS PETROLEUM COMPANYandUNITED AUTOMO-13ILEWORKERS orAMERICA, Local No 447, A. F. of L.Case No. 17-R-1101.-Decided June 11, 1945IVlr.H,H. Booth,of Kansas City,Mo., for the Company.Mr. W. M. Ashworth,of Kansas City, Mo.,for the Union.Miss Aida Casanas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile Workers of America'Local No 447, A IA 7. of L.,herein called the Union,alleging that a questionaffecting commerce had arisen concerning the representation of employeesofPhillips Petroleum Company, Kansas City,Kansas, herein called theCompany, the National Labor Relations Board provided for an appropriatehearing upon clue notice beforeJohn A.Weiss, Trial Examiner. Saidhearing was held at Kansas City, Missouri,on April 26, 1945. The Com-pany and the Union appeared and' participated.All parties were affordedfrill opportunityto be heard,to examine and cross-examine witnesses, andto introduceevidence bearing on the issues.The Trial Examiner's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.All partieswere affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board.makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPhillips Petroleum Company is a Delaware corporation,having its prin-cipal offices in New York City and Bartlesville,Oklahoma. At the presenttime the Company is engaged in the business of refining,precessing,trans-porting,'distributing,and selling petroleum products.The Company owns62 N. L. R. B., No. 46311 312DECISIONSOF NATIONALLABOR RELATIONS BOARDand operates refineries in several States, including one located at KansasCity,Kansas, the only operation with which this proceeding is concerned.The refinery at Kansas City, Kansas, has a capacity of approximately23,000 barrels of crude petroleum per day, and during the calendar yearof 1944 this refinery processed in excess of 7,000,000 barrels of crudepetroleum, of which approximately 80 percent was shipped to points andplaces outside the State of Kansas.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE, ORGANIZATION INVOLVEDUnited Automobile Workers of America, Local No. 447, affiliated withthe American Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the exclu-sive bargaining representative of the Company's employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that an appropriate unit should consistof all employees classified as garage mechanics, metal men, lubrication men,helpers, hostlers, and maintenance men in the Company's AutomotiveMaintenance Division and Petroleum Transportation Division in KansasCity, exclusive of clerical and supervisory employees! The employees inquestion have not heretofore been represented for collective bargainingpurposes, although the Company's refinery employees in Kansas City havebargained for the past 2 years through Oil Workers International Union,C. 1. 0.2 The Company plans to consolidate the Petroleum Transportationand Automotive Maintenance Divisions in the near future, and it agreesthat the two divisions comprise an appropriate single unit. The only dis-agreement between the parties concerns S. J. Demster, shop foreman in therThe Field Examiner reported that the Union submitted 10 authorization cards all of which boreapparently genuine original signatures,that the names of the persons appearing on the cards werelisted on the Company's pay roll which contained the names of 13 employees in the appropriate unit,and that the cards were dated from February 27, 1945,toMarch 4,1945,inclusive.2The parties agree to exclude C C Francis,painter, who is attached to another department8OilWorkers International Union has stated that it has no interest in the present proceeding PHILLIPS PETROLEUM COMPANY313Petroleum Transportation Division. The Union is willing to include himin the unit while the Company contends that he is a supervisory employeeand should be excluded therefrom. The shop foreman is in, complete chargeof a force of approximately seven mechanicsHis duties are to outline andassign work for these men, and buy the necessary parts and supplies neededto keep the shop in operation. Demster has a higher rate of compensation,his salary being $259 per month, while other mechanics in the Transporta-tion Department are paid only $235 per month on an hourly basis. Althoughhe does some mechanical work, most of his time is spent inspecting workand passing on new materials or condemning unsatisfactory parts removedfrom trucksHe has authority to discipline, to effectively recommendhiring, discharging, advancement, transfers, and pay changes of the em-ployees within the department.We find, therefore, that Demster is a super-visory employee and should, accordingly, be excluded from the unit.We find that all garage mechanics, metal men, lubricating men, helpers,hostlers, and maintenance men in the Company's Automotive Mainte-nance Division and Petroleum Transportation Division in Kansas City,but excluding clerical employees, foremen, and all supervisory employ-eeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Phillips Petroleum Company,Kansas City, Kansas, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Seventeenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 and 314 - DECISIONS OF NATIONALLABOR RELATIONS BOARD11, of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Auto-mobileWorkers of America, Local No. 447, A. F. of L., for the purposesof collective bargaining.i